Lawrence L. Szabo
Attorney at Law
3608 Grand Avenue
Oakland, CA 94610
Telephone: 510/834-4893 FAX: 510/834-9220

February 21, 2019

I-Ionorable Judge William J. Lafferty

Re: Lankford v. Lankford (
Chapter 11 Adversary Case #18-04057

Your Honor:

Pursuant to the Court’s request on February 20, 2019. I submit the
dates l am available to participate in judicial mediation regarding the
above referenced case:

Februaly 28, 2019
March 1, 2019
March 4, 2019
March 5, 2019
March 6, 2019
March 7, 2019
March 8,2019
March 11, 2019
March 12, 2019
March 14, 2019
March 15, 2019

Sincerely,

,5:.

Lavvrence L. abc
Attorney for TWila M. Lankford

Case: 18-04057 Doc# 86 Filed: 02/21/19 Entered: 02/21/19 10:28:30 Page 1 of 1

